 

Exhibit 10.48

 

EXECUTION VERSION

 

AMENDMENT NO. 10 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of June 20,
2018 (this “Amendment”), among Dunlap Funding LLC, a Delaware limited liability
company (the “Borrower”), Deutsche Bank AG, New York Branch, as facility agent
(the “Facility Agent”) (formerly the “Administrative Agent”), each Lender party
hereto (each, a “Lender” and collectively, the “Lenders”), each Agent party
hereto (each, an “Agent” and collectively, the “Agents”) and Wells Fargo Bank,
National Association, as collateral agent and collateral custodian (the
“Collateral Agent”).

 

WHEREAS, the Borrower, the Collateral Agent, each Lender party thereto, each
Agent party thereto and the Facility Agent are party to the Loan Financing and
Servicing Agreement, dated as of December 2, 2014 (as amended, supplemented,
amended and restated and otherwise modified from time to time, the “Loan
Agreement”); and

 

WHEREAS, the Borrower, the Facility Agent, the Lenders, the Agents and the
Collateral Agent have agreed to amend the Loan Agreement in accordance with
Section 17.2 of the Loan Agreement and the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.          Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan Agreement.

 

ARTICLE II

 

Amendment

 

SECTION 2.1.         Amendment to the Loan Agreement. As of the date of this
Amendment, the Loan Agreement is hereby amended by deleting the definition of
“Revolving Period” in its entirety and inserting the following in lieu thereof:

 

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) the date that is thirty-six months after
the Fourth Amendment Effective Date or, if such date is extended pursuant to
Section 2.6, the date mutually agreed upon by the Borrower and each Agent, (ii)
the date on which the Facility Amount is terminated in full pursuant to Section
2.5 or (iii) the occurrence of a Facility Termination Event.

 

   

 

 

ARTICLE III

 

Conditions to Effectiveness

 

SECTION 3.1.          This Amendment shall become effective as of the date first
written above upon:

 

(a)          the execution and delivery of this Amendment by each party hereto;

 

(b)          the Facility Agent’s receipt of a legal opinion of Dechert LLP,
counsel for the Borrower, in form and substance reasonably satisfactory to the
Facility Agent covering such matters as the Facility Agent may reasonably
request;

 

(c)          the Facility Agent’s receipt of a good standing certificate for the
Borrower issued by the applicable Official Body of its jurisdiction of
organization and a certified copy of the resolutions of the board of directors
of the Borrower approving this Amendment and the transactions contemplated
hereby, certified by its secretary, assistant secretary or an Executive Officer;
and

 

(d)          the payment in full of all fees (including reasonable fees and
out-of-pocket, documented expenses of counsel) due to the Lenders on or prior to
the effective date of this Amendment.

 

ARTICLE IV

 

Representations and Warranties

 

SECTION 4.1.          The Borrower hereby represents and warrants to the
Facility Agent that, as of the date first written above, (i) no Facility
Termination Event or Unmatured Facility Termination Event has occurred and is
continuing and (ii) the representations and warranties of the Borrower contained
in the Loan Agreement are true and correct in all material respects on and as of
such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.          Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.2.          Severability Clause. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

 2 

 

 

SECTION 5.3.          Ratification. Except as expressly amended and waived
hereby, the Loan Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.

 

SECTION 5.4.          Counterparts. The parties hereto may sign one or more
copies of this Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 5.5.          Headings. The headings of the Articles and Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

 

[Signature pages follow]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

  DUNLAP FUNDING LLC, as Borrower         By: /s/ William Goebel     Name:
William Goebel     Title: Chief Financial Officer

 

[Tenth Amendment to LFSA]

 

   

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent         By: /s/ Amit
Patel     Name: Amit Patel     Title: Director         By: /s/ Steven Flowers  
  Name: Steven Flowers     Title: Vice President

 

[Tenth Amendment to LFSA]

 

   

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent and as Collateral
Custodian         By: /s/ Stephanie Smith     Name: Stephanie Smith     Title:
Vice President

 

[Tenth Amendment to LFSA]

 

   

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as an Agent and as a Committed Lender      
  By: /s/ Amit Patel     Name: Amit Patel     Title: Director         By: /s/
Steven Flowers     Name: Steven Flowers     Title: Vice President

 

[Tenth Amendment to LFSA]

 

   

 

 

  PIONEERS GATE LLC, as an Agent and as a Committed Lender         By: 20 Gates
Management LLC, its Managing Agent         By: /s Mark Golombeck     Name: Mark
Golombeck     Title: Managing Director

 

[Tenth Amendment to LFSA]

 

   

 

 

  Reinsurance Group of America, Incorporated, as an Agent and as a Committed
Lender         By: /s Christopher Qurollen     Name: Christopher Qurollen    
Title: V.P. Head of U.S. Portfolio Management

 

[Tenth Amendment to LFSA]

 



   

